Citation Nr: 0204637	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  97-17 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
including post-operative residuals of exotropia.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	James W. Spangelo, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1972 to August 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In the decision, the RO concluded 
that the appellant had not presented new and material 
evidence to reopen several previously denied claims, 
including claims for service connection for an eye disorder 
and a low back disorder. 

A hearing was held at the RO before the undersigned Member of 
the Board in June 1999.  In January 2000, the Board reopened 
and remanded the claims for service connection for an eye 
disorder and a low back disorder, but denied numerous other 
issues.  The RO has since adjudicated the reopened claims and 
denied them on the basis of all of the evidence both old and 
new.  The claims are now before the Board for further 
appellate review.  

The Board notes that in a letter dated in April 2001, the 
veteran requested that some of her previously denied claims 
be reopened and that she be assisted under new legislation.  
The Board refers that request to the RO for any appropriate 
action.  Otherwise, various issues pertaining to service 
connection were denied by the Board as not well grounded in 
January 2000.  Such claims may be readjudicated in accordance 
with the VCAA.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  As noted above, this matter is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims and the evidence necessary to substantiate the 
claims.

2.  The veteran's pre-existing eye disability increased in 
severity during service, and the increase in severity cannot 
be attributed to the natural progression of the disorder.

3.  The veteran's current low back disorder is not related to 
service.


CONCLUSIONS OF LAW

1.  An eye disability, including post-operative residuals of 
exotropia, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.306 (2001).

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate the claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
her of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had three hearings.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  The post-service treatment records have 
also been obtained.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the nature and 
etiology of the disorders.  With regard to the adequacy of 
the examinations, the Board notes that the examination 
reports reflect that the examiners recorded the past medical 
history, noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement to Service Connection for an Eye Disability 
Including
 Post-Operative Residuals Of Exotropia.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder, such as arthritis or an organic disease of the 
nervous system, is manifest to a compensable degree within 
one year after separation from active service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records contain an examination 
conducted at the time the veteran enlisted on active duty.  
In it there is no indication of the presence of exotropia or 
any other eye disability.  In such cases, the presumption of 
soundness attaches.  See 38 U.S.C.A. § 1111.  Additional 
medical evidence, however, clearly and unmistakably 
demonstrates that the condition existed prior to service.  
The evidence consists of pre-service medical records showing 
that the veteran underwent surgery for an eye disorder, and 
is discussed in more detail below.  This type of evidence 
rebuts the presumption of soundness.  See 38 C.F.R. § 
3.304(b).  The law then provides that a preexisting injury or 
disease will be considered to have been aggravated by active 
duty where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all of the evidence of record pertaining to the 
manifestations of the disability prior to, during, and after 
service.  See 38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993).  See also Beverly v. 
Brown, 9 Vet. App. 402 (1996) (which held that a veteran is 
not entitled to service connection for aggravation of a pre-
service knee disorder where the veteran experienced some pain 
and stiffness in the knee during service, but there was no 
evidence to show that the veteran experienced persistent 
worsening of his knee condition in service, and in fact, the 
record showed that the veteran's knee condition actually 
improved while he was in service).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  See 38 
C.F.R. § 3.306(b)(1).

The pre-service medical evidence pertaining to the veteran's 
eyes includes a record from the Columbus Hospital dated in 
July 1964 which shows that the veteran had a history of 
having a feeling of pulling in her eyes and seeing double, 
particularly for distance and occasionally with reading for 
the past two and a half years.  She underwent surgery for 
bilateral lateral rectus recession.  The diagnosis was 
divergence, excess.  A private medical record dated in August 
1969 shows that the veteran reported that she still saw 
double.  The diagnosis was residual XT [exotropia].  A new 
prescription for glasses was given.  A record dated in August 
1971 shows that she had blurred vision with some double 
vision.  She reported that it took a few seconds to focus in.  
Another new prescription for glasses was given.  

As noted above, the report of an examination of the veteran 
conducted for the purpose of her entrance into service in May 
1972 shows that clinical evaluation of the eyes was normal.  
A service hospitalization record dated in August 1973 shows 
that the veteran had a history of having diplopia and 
esotropia all of her life.  She reportedly wore large prisms 
until age ten, when she had bilateral rectus surgery.  She 
then had used glasses and had diplopia which she could 
control voluntarily until about one year prior to admission.  
Her diplopia since that time had been getting worse, and she 
said that it interfered with her close work as a typist.  
During the hospitalization, a medial rectus recession of both 
eyes was carried out in June 1973, and a right medial rectus 
resection was carried out in July 1973.  

The veteran subsequently underwent several additional 
surgical procedures on her eye during service.  A service 
medical record dated in September 1975 shows that the veteran 
had a history of three eye surgeries, and stated that she saw 
double constantly even with prisms.  A service 
hospitalization record dated in October 1975 shows that she 
underwent a resection of the left medial rectus muscles with 
a recession of the left lateral rectus muscle using the 
adjustable suture technique.  An operation report dated in 
December 1975 shows that the veteran underwent surgery for 
excision of granulation tissue of the left eye from the 
suture area.  A service record dated in February 1976 shows 
that, although the veteran was in better ocular alignment 
than prior to her 4th strabismus procedure in November 1975, 
the small amount of residual exotropia may have been causing 
her more difficulty than the diplopia she had.  Glasses with 
prisms were recommended.

A service clinical record cover sheet dated in July 1976 
shows that the veteran was treated by the ophthalmology 
service for a left pingueculum.  

The report of a medical examination conducted in October 1977 
shows that the veteran had slight exophthalmos of the right 
eye.  It was noted that she had a history of seven corrective 
surgeries with fair results.  

A service medical record dated in January 1978 shows that the 
veteran was referred to ophthalmology.  The impression was V-
pattern exotropia. 

The report of a medical history given by the veteran in July 
1978 for the purpose of her discharge shows that she reported 
having eye trouble associated with a history of unilateral 
exophthalmia, and a history of seven corrective surgeries.  
She had last been seen in 1977, and her last surgery was in 
1976.  The report of a medical examination conducted at that 
time shows that the summary of defects included unilateral 
exophthalmia.  

A post service private medical record from G. H. Henton, 
M.D., dated in October 1980, shows that examination of her 
eyes resulted in diagnoses of (1) myopic astigmatism, both 
eyes; (2) exotropia, right eye 10 degrees; (3) diplopia 
horizontal gaze to right or left shown on muscle chart.  

The record also contains a March 1992 statement from Dr. 
Russell L. Edwin who treated the veteran both before and 
after service for exotropia.  He indicated that he performed 
eye surgery in 1963, and then treated the veteran again in 
1969 for residual out-turning and intermittent double vision, 
for which glasses with prisms were prescribed.  In 1975 he 
saw her following inservice eye surgery, and then saw her 
beginning in 1982 for refraction.  He noted that as of 1992 
she still had occasional diplopia, for which glasses with 
prisms were prescribed.

In her August 1992 brief, the veteran asserted that she is 
entitled to compensation for diplopia, exotropia, "iristis" 
and eye injuries due to service, as the pre-existing 
exotropia had been largely corrected prior to service.  She 
asserts that the eye surgery she underwent in service was 
unnecessary and unsuccessful, and that she now has exotropia 
and diplopia.  She adds that she should be rated for 
"irisitis", or unhealed injury of the eye, and for ectropion 
and diplopia.

At a hearing held in September 1994, the veteran testified 
that she had one eye surgery prior to service when she was in 
the 5th grade.  She also reported that she subsequently had 
several surgeries in service, and she believed that the 
surgeon had botched the job.  She testified that one service 
surgeon in Alaska performed experimental surgery on her eyes 
that required subsequent corrective surgery, and that she was 
told by another service department physician that the surgeon 
in Alaska had performed "experimental nonproductive" surgery 
on her.  She said that she had residual disability including 
problems with depth perception.  She gave similar testimony 
during the hearing held in April 1993.  

At the hearing held in June 1999, the veteran testified that 
she had five eye surgeries in service.  She stated that she 
was allergic to the sutures which were used, and that she had 
some eye disorders as a result.  She also reported that 
surgery which had been done on her eyes in service was 
experimental.  She asserted that the VA had never ordered an 
evaluation of her eyes.

The report of an eye examination conducted for the VA by a 
fee basis examiner in May 2000 shows that the examiner 
reviewed the Board remand and the service folders.  He noted 
that the veteran had been seen by Dr. Edwin in 1964 (prior to 
service) and complained of a pulling sensation in her eyes as 
well as intermittent double vision.  Eye muscle surgery was 
performed which lessened her symptoms.  The veteran stated 
that her job in the military entailed quite a bit of reading, 
and she felt that as a consequence her eye began to diverge 
again.  She became symptomatic with intermittent double 
vision.  A military ophthalmologist in Alaska performed more 
eye surgery which left her cross-eyed.  After a month or two, 
that surgery was reversed by more surgery.  Ultimately, the 
surgeon again tried to correct her intermittent exotropia 
with surgery, but again she was left cross-eyed and the 
surgery had to be undone.  This information was provided by 
the veteran.  When stationed in Mississippi, a prism was 
placed in her glasses in an attempt to correct her 
intermittent double vision.  Later, when stationed in Great 
Falls, she was referred to an ophthalmologist and further 
surgery was performed.  She developed an inflammatory 
reaction over the muscles that had been operated on.  It was 
presumed that she was allergic to the suture material and it 
was removed during a surgery in 1975.  The veteran stated 
that since then she had double vision.  It had been corrected 
with various amounts of prism in her glasses.  Her last 
prescription contained no prism.  Her symptoms had not 
increased without it.  At the time of the VA fee basis 
examination, she reported that she had intermittent double 
vision when fatigued.  It was horizontal in orientation.  

On the eye examination, the VA fee basis examiner noted that 
muscle testing revealed a small tendency for the veteran's 
eyes to converge, not diverge.  She controlled this well.  
The impression was myopic astigmatisms with presbyopia, and 
status post multiple muscles surgeries for an intermittent 
exotropia with a small residual esophoria.  The examiner 
concluded that she was doing satisfactorily.  Her eyes were 
essentially straight with or without glasses.  When fatigued, 
she had intermittently doubled vision; however, after resting 
it resolved.  The veteran agreed that she was doing pretty 
well, but felt that it would be nicer to never have double 
vision.  

In summing up the status of the veteran's eye problems, the 
examiner made the following comments:

To sum up, she entered the service having undergone 
eye muscle surgery for intermittent double vision.  
It worsened in the service.  It is impossible to 
state whether the service worsened it or whether it 
was the natural progression to the disorder.  
Surgery ultimately straightened her eyes as she had 
good depth perception.  There is no prism in her 
glasses.  Yet she still has episodes of diplopia 
when fatigued.  There is no remedy for this.

After reviewing all of the evidence of record, the Board 
finds that the veteran's pre-existing eye disorder increased 
in severity during service, and this increase cannot be 
attributed to the natural progression of the disorder.  The 
Board notes that the absence of any mention of the eye 
disorder on the report of the examination conducted for the 
purpose of entrance into service suggests that the disorder 
was asymptomatic at that time.  Subsequent service medical 
treatment records show that the disorder became symptomatic 
during her first year of service and was treated on a number 
of occasions during service.  The service medical records 
show that the surgeries were not completely successful and 
left the veteran with some residual eye disability.  The post 
service medical history given by the veteran shows that the 
increased level of symptomatology continued after service.  
The current manifestations involve diplopia when fatigued.  

The fee basis examiner in May 2000 concluded that the 
disorder increased in severity during service, and such 
opinion is uncontroverted.  Only independent medical evidence 
may be considered to support Board findings; the Board is not 
free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In further commentary, the examiner explained that 
it was impossible to determine whether the increase was due 
to the natural progress of the disorder or to a service 
incident.  Thus, this fact is in equipoise.  Clearly, the 
veteran underwent medical treatment, including surgeries, on 
many occasions during service for eye problems so as to 
suggest that any increase in severity might be related to 
service, as opposed to natural progression.  When there is a 
point that is shown to be both for and against the claim, 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2001).  Finally, the medical opinions 
support the veteran's contention that she continues to have 
problems since service.  Accordingly, with reasonable doubt 
resolved in favor of the veteran, the Board concludes that 
service connection may be granted for an eye disorder that 
was aggravated during service.

II.  Entitlement to Service Connection for a Low Back 
Disorder.

The veteran's service medical records contain a number of 
references to complaints regarding back pain.  A service 
hospitalization record shows that the veteran was admitted on 
September 15, 1976, for treatment of complaints of back pain 
and was discharged on October 5, 1976.  Her chief complaint 
on admission was gross hematuria and a backache.  She stated 
that she went water skiing and fell and had severe pain when 
she was struck by the skis in her back.  Sometime during that 
week she noted blood in her urine and increasing back pain.  
On admission, she was found to have clear urine with no 
evidence of renal or bladder dysfunction.  On physical 
examination, it was noted that she was in bed and smiling.  
There were no focal motor deficits except decreased range of 
motion associated with pain.  She complained of back pain, 
CVA [costovertebral angle] pain, and thoracic and lumbar 
pain.  She stood holding her back muscles stiffly, and with 
flexed legs.  Deep tendon reflexes were 2+.  Straight leg 
raising was negative on the right and resistant on the left.  
She was treated with lumbar traction for approximately one 
week followed by physical therapy for one week, in addition 
to Demerol, Codeine, and Ascodeen for pain.  She had 
continued slow improvement and upon discharge was markedly 
improved from her back pain with only minimal residuals.  
Throughout the hospital course she had a negative neurologic 
exam and no evidence of paravertebral lumbar muscle spasm or 
any evidence of neurologic deficit.  It was noted that she 
would bend and twist perfectly normally without any evidence 
that she was suffering low back pain, and there was 
considerable evidence that an emotional component existed 
along with the possible lumbar strain.  The final diagnoses 
were lumbosacral muscle strain and emotional difficulties.  

A service hospital summary shows that the veteran was 
admitted November 29, 1976 and discharged December 3, 1976 
with diagnoses of (1) back pain with exacerbation of old 
paravertebral muscle strain in the left thoracolumbar area, 
and (2) manipulative personality.  It was noted that this was 
her second admission as she had previously been admitted in 
September 1976 when she was worked up by the urology, 
orthopedic and neurologic departments without any particular 
findings.  She stated that three days prior to admission she 
slipped in the bathtub and hurt her upper back.  She reported 
having severe pain without radiation.  On admission, 
neurologic examination was completely within normal limits.  
Musculoskeletal examination showed that her back had a normal 
contour with exquisite tenderness to light touch in the whole 
thoracic area without localization along the thoracolumbar 
area.  No spasm was noted, and there was a negative straight 
leg raising test on admission.  She was placed on bed rest, 
given pelvic traction, musculoskeletal relaxants, analgesia, 
and observed.  She had some response to physical therapy 
during the last two days of hospitalization.  She responded 
with some show of anger after the third day when people 
thought she was manipulating the doctors and nurses, and this 
seemed to calm a lot of her symptoms and made her able to 
cope with the pain a great deal better.  She was finally 
discharged on Parafon Forte as a muscle relaxant and given 
physical therapy as an outpatient.  

The report of a medical history given by the veteran in 
October 1977 due to "lost medical records" shows that she 
denied having a history of recurrent back pain.  The report 
of a medical examination conducted at that time shows that 
clinical evaluation of the spine was normal.  

A service medical record dated in January 1978 shows that the 
veteran received heat and range of motion physical therapy 
for low back pain.  She was subsequently admitted and treated 
by the orthopedic service.  The clinical record shows that 
she reported having initial symptoms after a water skiing 
accident in 1976.  Her past treatment history included moist 
heat, whirlpool and flexion exercises without benefit.  She 
had been issued a brace which she said increased her 
endurance and prolonged the onset.  Her present exacerbation 
had been aggravated by prolonged sitting in December 1977.  
She complained of a constant dull ache from T8 to L-S 
junction.  She reported that the pain became sharp with 
position change.  On examination, her right iliac crest was 
an inch higher than the left.  The trunk range of motion was 
massively restricted in forward flexion, and increasingly so 
in lateral bending.  The assessment was patient with multiple 
diagnoses above with massive immobilization of spine.  The 
goals were to decrease pain and spasms and increase mobility 
and improve posture.  The reverse side of the record shows 
that by March 17, 1978, the veteran reported that she felt 
great.  She only had pain with prolonged sitting or walking.  
The assessment was that the patient was asymptomatic.  

A service nursing problem list dated in April 1978 shows that 
the veteran's problems reportedly included muscle disease of 
the back (Marfan's syndrome).  On the reverse side of the 
record, it was noted that she was admitted from the emergency 
room in a wheelchair.  The admitting diagnosis was syncope 
secondary to RHD [rheumatic heart disease].  Her complaints 
reportedly included a headache, chest pains, numbness in both 
legs, and back pain.  The assessment was syncope, cause 
undetermined.  

A service medical record dated in June 1978 shows that the 
veteran reported having pain in the back accompanied by 
fever, nausea and feeling chilly.  The impression was 
pyelonephritis.  A service medical record dated in July 1978 
shows that the veteran was admitted with complaints of back 
pain and frequency of urination.  She was treated with 
antibiotics.  The diagnosis was low back pain.   

The report of a medical history given by the veteran in July 
1978 for the purpose of her discharge shows that she checked 
a box indicating a history of recurrent back pain.  On the 
reverse side of the form, it was noted that she had worn a 
back brace since an injury in 1977 attributed to a water 
skiing accident.  She reportedly had been hospitalized for 
one month and treatment consisted of traction, physical 
therapy, muscle relaxants and back brace, with a fair 
recovery, recurrent back pain still noted, last seen March 
1978, orthopedic evaluation, diagnosed chronic back strain, 
symptomatic, NCNS.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
veteran's spine was normal.  On the summary of defects, 
however, the examiner listed chronic low back pain, 
symptomatic.  

Service personnel records indicate that the veteran was 
discharged in August 1978 after being found to be unsuitable 
for further service.  Personnel records pertaining to those 
proceedings include a written statement from the Base 
Squadron Section Commander which is to the effect that the 
veteran "did purge her medical records and destroyed medical 
data contained in her records that reflected her in an 
unfavorable light, i.e. papers stating that her back problems 
were either non-existent or mentally connected..."  

Post service medical records from a service medical facility 
dated in October 1978 show that the veteran was in a motor 
vehicle accident the previous evening.  She had a stiff neck, 
but no other problems.  X-rays of the cervical spine and 
lumbosacral spine were negative.  Records dated in January 
1979 refer to low back pain.  The assessment was low back 
pain - Marfan's and muscle spasm.  An orthopedic record dated 
in January 1979 shows that an X-ray of the lumbar spine was 
negative.  The impression was musculo LB [low back] pain TL 
[thoraco-lumbar] spasm.  A heating pad, bed rest and Parafon 
Forte were prescribed.   

A post service record dated in March 1979 shows that the 
veteran reported having tenderness in the fingers, knees, and 
elbows.  The assessment was ? RA [rheumatoid arthritis].  The 
record did not indicate that the symptoms affected her back.  
A record dated later in March 1979 shows that her arthralgias 
were better on Indocin.  The assessment was arthritis.  

The veteran filed her original application for disability 
compensation with the VA in June 1980.  The claims form does 
not contain any mention of a back disorder.  In October 1980, 
the veteran submitted a written statement by her parents 
which included a reference to the veteran having experienced 
back pain while driving when they visited her in service in 
April 1977.  

The report of a disability evaluation examination conducted 
by the VA in October 1980 shows that the veteran's complaints 
including having rheumatoid arthritis which reportedly 
affected her elbows, back, and ankles.  She said that she 
still occasionally got back spasms.  On examination, the back 
showed a full range of motion and no local tenderness.  
Following examination, the diagnoses included arthritis, type 
undetermined, mild to moderate symptoms, with weak muscles 
and tender joints.  

The post service medical evidence also includes a private 
hospital emergency room record dated in June 1982 which shows 
that the veteran was involved in an auto accident in which 
her vehicle was struck from the rear by a police vehicle.  
She had pain in her cervical spine, and also reported some 
slight tailbone pain which may have been from lying on a back 
board.  

A private medical treatment record dated in September 1982 
shows that the veteran reported a complaint of having back 
pain when she sat.  She said that at times it was so severe 
that she could not roll over.  It was noted that this pain 
had occurred since her auto accident with the local police.  
The assessment was contusion right sacral musculature 
insertions.  

A private medical record dated in March 1983 shows that the 
veteran complained of having low back pain since June 1, 
1982.  It was stated that "This started out after a car 
accident in which a police car rear-ended the car in which 
she was a passenger."  The assessment was sacroiliitis, 
possibly secondary to her car accident.  

A post service treatment record dated in October 1983 from 
Robert Chambers, M.D., shows that the veteran was seen for a 
complaint of chronic back pain.  It was noted that 
approximately 16 months earlier she was riding in a car which 
was struck from the rear by a police car going about 75 miles 
per hour.  The rear end of the car she was in was extensively 
damaged, but the seat she was sitting on was not damaged.  
She apparently experienced pain in the neck and lower back 
and was seen in the emergency room.  X-rays were not taken 
and she was not hospitalized.  She was treated with physical 
therapy, exercises, and antiinflammatories.  Her neck 
problems cleared up without difficulty, but her lower back 
continued to bother her.  Sitting and forward bending 
aggravated it.  She had problems when she rolled over in bed 
at night.  It was also noted that her past history included 
an injury to her back in 1976 while water skiing.  She said 
that she was told that she pulled muscles and ligaments.  She 
was on active duty at that time and wore a brace for a period 
of time.  Following examination, the diagnosis was chronic 
lumbar strain syndrome.  

A letter dated in June 1984 from Bruce W. Richardson, M.D., 
shows that the veteran had a history of being involved in a 
motor vehicle accident on June 2, 1982 when a police car 
struck her car from the rear.  Her back pain started really 
bothering her in September 1982, and was such that she had 
difficulty moving and sitting.  The physician stated that:

In conclusion, this patient has chronic lumbosacral 
strain caused by the auto accident.  She has been 
resistant to conservative therapy and there is no 
operative intervention at this time that would be 
of benefit.  

It is unknown at this time how long the condition 
will continue and may in fact continue 
indefinitely.  

A private medical record dated in November 1984 shows that an 
X-ray of the veteran's lumbar spine was interpreted as 
showing that the lordosis may be slightly exaggerated.  There 
were no significant degenerative changes, and no evidence of 
injury. 

In her August 1992 brief, the veteran asserted that she 
suffered a back injury in a water-skiing accident in service, 
and that condition worsened later during service.  She 
explained that she still suffered periodic episodes of back 
pain, and cannot lift anything heavy without a risk of re-
injury.  In her August 1992 affidavit, the veteran also 
reported that it was her belief that her neck was only 
slightly damaged in that June 1982 automobile accident, and 
that four months after that accident she began having pain in 
her lower back that was very debilitating, and was very 
similar to the back pain she had in Turkey.  She added that 
she saw an orthopedic surgeon in October 1983 who told her 
that he doubted her lower back problem was from the 1982 
accident, and that it was probably a flare-up of the 1976 
water-skiing injury.

The veteran's attorney has presented various medical articles 
such as an article pertaining to rheumatoid arthritis.  The 
article does not contain any specific references to the 
veteran.  

During a hearing held in September 1994 at the RO, the 
veteran stated that she injured her back in service, and that 
her back hurt occasionally and had considerable discomfort.  
She said that she was not able to lean forward and had 
spasms.  She also reported that when her original VA 
examination was conducted in 1981, she was not able to bend 
down, but that this was not noted in the report.  At her 
hearing in September 1994, the veteran also testified that 
she occasionally has considerable back discomfort, and that 
her back was inflexible.  She further explained that when she 
tried to lean forward her back went "out" and caused what her 
doctor called a "spasm."  When this occurs, she had been 
known to drop, and then required help getting up.  She 
expressed her belief that there was a letter from Dr. 
Chambers dated in approximately 1985 already of record that 
related current back problems to incidents in service.  The 
veteran presented similar testimony during a hearing held at 
the RO in April 1993.  

In the report of a fee basis VA examination dated in December 
1994, the examiner stated that the veteran had low back 
syndrome, which had been "present for a number of years."  It 
was noted that she gave a history of back injuries in 
service.  It was also noted that she was later in an 
automobile accident in which her vehicle was rear-ended by a 
police vehicle.  The examiner did not specifically relate the 
current complaints to either incident.  It was also noted 
that it had been felt that she possibly had Marfan's 
syndrome, and that this might explain many of her joint 
pains.  The examiner stated that he was unable to make a 
diagnosis of rheumatoid arthritis.  

In an April 1996 appeal statement, the veteran reported that 
she suffered at least two back injuries in service and was 
hospitalized in Wiesbaden Germany for three months for a 
flare up.  She said that she accidentally incurred a back 
strain on September 5, 1976, when water-skiing.  She went to 
the hospital on September 17, 1976, and was discharged on 
October 5, 1976 to her quarters.  She reports that the final 
diagnosis was Strain, Lumbosacral muscle.  She reports that 
she was re-hospitalized for back pain on November 29, 1976, 
and remained until December 3, 1976.  The final diagnosis was 
back pain with exacerbation of old paravertebral muscle 
strain in the left thoracolumbar area.  This was occasioned 
by a fall in the bathtub.  She states that she was re-
hospitalized for back injuries in July 1977 following an auto 
accident.  The diagnoses were acute cervical strain secondary 
to whiplash and multiple contusions and bruises.  She asserts 
that while stationed in Turkey she had a relapse of her back 
strain on January 13, 1978 and was seen at an orthopedic 
clinic.  On January 15, 1978, she reportedly was seen at 
emergency service complaining of middle back pain.  She was 
admitted to a hospital and transported to Germany where she 
stayed for three months.  The diagnosis was chronic back 
strain, symptomatic.  She also reports that in July 1978 she 
was seen at the emergency service for pain in the right side 
of her back which had been present since two weeks earlier 
when she was treated.  She states that she was hospitalized, 
and the diagnosis was low back pain.  She also asserts that 
she was diagnosed as having arthritis within 12 months after 
separation from service.  

At the hearing held in June 1999, the veteran testified that 
she was hospitalized three times in service for back 
injuries, and that she had never been afforded an evaluation 
of her back by the VA.  She also testified that she had taken 
a year of nursing training, and had been on a ski patrol 
which involved diagnosing injuries to bones and ligaments.  
As a result, she believed that she had more knowledge 
regarding injuries than an ordinary citizen.  

The report of an orthopedic examination conducted in June 
2000 by a VA fee basis examiner shows that the veteran gave a 
history of sustaining a water skiing injury in service in May 
1976.  She said that she was hospitalized for traction with 
lumbar pain.  She also reported that she was later involved 
in a motor vehicle accident. After that, she was stationed in 
Turkey where she reportedly had recurrent lumbar pain and was 
shipped to a service hospital in Germany for consultation and 
treatment of low back pain.  The veteran also reported that 
after discharge she was seen by an orthopedist.  X-rays at 
that time were said to reveal no significant abnormalities.  
On the day of the examination, the veteran complained of 
having lumbosacral pain which was worse on the right than the 
left.  She had no radiation into either lower extremity.  

On the orthopedic examination, the veteran was a very 
pleasant, healthy appearing adult who did not appear to be 
grossly uncomfortable.  Her height was 6 feet and her weight 
was 200 pounds.  Her body movements appeared to be normal.  
She had marked lumbar lordosis.  Lumbar flexion was to 40 
degrees.  She complained of lumbosacral pain.  Lateral tilt 
was to 15 degrees, with right equal to left.  Extension was 
to 20 degrees without symptoms.  Ankle jerks were 2/5 and 
equal.  There was no thigh or calf atrophy.  Ankle and toe 
extension and flexion strength were normal and equal from 
right to left.  Five X-rays of the lumbar spine were 
essentially within normal limits.  All interspaces were well 
maintained.  The diagnosis was chronic lumbosacral strain.  

The examiner commented that :

I could find no definite correlation between her 
present symptoms and the 09/76 and the 07/77 
military active duty incidents other than what is 
provided to me historically by the patient.

In an addendum dated later in June 2000, the orthopedic 
examiner noted that the veteran's medical records arrived and 
were reviewed for a total of 31/2 hours.  He noted that the 
veteran had numerous active duty records regarding a 
multitude of complaints.  The examiner also noted that it 
would appear that the medical impression was that the veteran 
had Marfan's syndrome.  This was a complex multifocal 
syndrome including heart disease, very tall height, and axial 
skeletal symptoms.  The examiner further noted that active 
duty records indicated an admission in a service hospital in 
December 1976 for back pain.  It was noted that there was a 
history of having slipped in the bathroom and inuring her 
back several days prior to admission.  The diagnosis was back 
pain with exacerbation with old paravertebral muscle strain 
in the left thoracolumbar area.  There was another notation 
dated July 1977 of acute cervical strain following an off 
base automobile accident.  On January 19, 1978, there was 
reference to a ski accident which had occurred in September 
1976 which had been treated with bed rest for six weeks.  She 
reportedly had done well until December 1977 when she had a 
recurrent strain.  The diagnosis was chronic back strain.  
After that, there was a note from a mental health clinic in 
Germany where she was seen for immature and manipulative 
behavior.  In that note, it was stated that she had back pain 
since 09/76.  There was also a note dated in January 1977 
with a diagnosis of chronic low back pain, asymptomatic now, 
aggravated with prolonged sitting.  On December 1977, she had 
a complaint of a chronic ache in T8 though lumbosacral area.  
The diagnosis was Marfan's Syndrome.  

After reviewing the veteran's records, the VA fee basis 
examiner made the following comments:

My medical impression, after reviewing the medical 
records and examining the records would be that she 
had a lumbar strain while on active duty that was 
intermittently symptomatic.  It was largely related 
to posture fixation as in prolonged standing or 
sitting.  There is absolutely no indication that 
her present back complaints are related to the 
water ski accident or any other incident that 
occurred while she was on active duty.  This lady 
has marked lumbar lordosis.  This physical fact 
together with the fact that back pain is a common 
complaint of people with Marfan's Syndrome 
satisfies my need to explain her complaints of 
thoracolumbar pain.  I have not been able to find 
any specific diagnosis otherwise.  

In another addendum, this one dated in July 2000, the 
orthopedic examiner stated that the low back strain/Marfan's 
syndrome was not aggravated beyond the normal progression of 
the disease by her military service.  

After reviewing all of the relevant evidence, the Board finds 
that the preponderance of the evidence weighs against the 
veteran's claim.  Although she was treated on a number of 
occasions during service for complaints of back pain, the 
only competent medical opinion which is of record regarding 
the issue of whether her current back problems are due to 
service, namely the VA fee basis opinion of June 2000, weighs 
against the claim as the examiner concluded that the 
veteran's current back problems are not related to any 
incident during service.  The Board also notes that the 
opinion of June 1984 by Bruce Richardson, M.D., which was to 
the effect that her lumbosacral strain was due to a post 
service auto accident involving a police car, also weighs 
against the claim. 

With respect to the medical articles presented by the 
veteran, in general, the United States Court of Appeals for 
Veterans Claims (Court) has held that where medical treatise 
evidence discusses generic relationships with a degree of 
certainty, under the facts of a specific case, such evidence 
can provide the requisite medical nexus to establish 
plausibility of a claim.  See Mattern v. West, 12 Vet. App. 
222, 228 (1999); Wallin v. West, 11 Vet. App. 509, 514 
(1998).  In the present case, however, such text evidence is 
of low probative value since there is no specific evidence 
linking the veteran to the statements of the submitted 
documentation.  Therefore, the articles cannot be said to 
contain medical opinion demonstrating that the veteran's 
current back disorder was attributable to service.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

Although the veteran testified that she believed that Dr. 
Chambers had offered a medical opinion linking her post 
service symptoms to the water skiing accident in service, the 
Board notes that the claims folder contains a report from Dr. 
Chambers dated in October 1983 in which he states his 
findings, and notes her prior history of a 1976 back injury 
as well as her post service auto accident with a police car, 
but does not opine that the condition he diagnosed as chronic 
lumbar strain syndrome in 1983 was probably a flare-up of the 
1976 water-skiing injury.  On the contrary, the overall 
history recorded in that medical record suggests that the 
symptoms were instead due to the post service auto accident.

The Board also finds that the veteran's own opinion that her 
current back problems are related to service is not 
sufficient to support her claim.  The Court has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The Board has 
noted that the veteran testified that her opinions on medical 
matters should be afforded more weight than that afforded a 
layperson's opinion, as she had one year of nursing school, 
was a nurse in the service, and was a ski patrol after 
service.  As a ski patrol, she contends, medical 
professionals relied on her assessment of an individual's 
medical condition when administering first aid to an injured 
skier.  She suggests that, based on her medical background, 
her opinions as to medical matters are competent medical 
evidence thereof.  Following a review of the record, the 
Board finds that the veteran has not established that she is 
a medical professional.  Service records do refer to one year 
of college, and the veteran testified in June 1999 that the 
program she pursued then was nursing.  However, there is no 
indication that she has ever completed the coursework 
required to receive certification or licensure as a nurse, or 
as any other medical professional, or that she has received 
such certification or licensure.  The Board also notes that 
the evidence which is of record includes the veteran's 
college transcripts which show that she took a course in 
first aid and another in foundations of health, but otherwise 
shows only general education courses rather than medical 
courses.  Accordingly, the record does not suggest that the 
veteran's opinions as to matters requiring medical training 
can be considered competent medical evidence.  See Black v. 
Brown, 10 Vet. App. 279 (1997).

Even if the Board acknowledges that the veteran's medical 
training results in providing more weight to her statement 
compared to that of a lay party, her statements are far 
outweighed by the 2000 medical opinion of record.  Initially, 
the veteran's own pecuniary interest in the case affects the 
weight of her own "medical opinion."  See Pond v. West, 
12 Vet. App. 341, 345 (1999) (Observing that in a case where 
the claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted)).  
Moreover, the opinion in 2000 was by an orthopedic specialist 
with far more medical training and expertise than the 
veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (the 
Board is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so).    

The Board also finds that service connection for low back 
disorder may not alternatively be granted based on continuity 
of symptomatology.  In general, service connection may be 
granted if a disorder is observed in service or an applicable 
presumptive period, and continuity of symptomatology is 
demonstrated thereafter.  See 38 C.F.R. § 3.303(b).  However, 
there must be competent evidence relates the present disorder 
to that symptomatology.  Whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In the case of a back disorder, medical evidence 
is required, and no such evidence has been presented.   See 
Savage at 497. 

The Board also finds that the evidence does not establish 
that arthritis of the lumbosacral spine was manifest within a 
year after separation from service.  Although records from 
shortly after service show that a diagnosis of arthritis was 
made, this pertained to treatment for complaints of pain in 
the hands and other joints, but not in the back.  X-rays of 
the back taken during that time were interpreted as being 
normal.  In fact, the current evidence does not establish 
that the veteran has ever been diagnosed as having arthritis 
of the spine.  X-rays of the spine taken in connection with 
the VA examination in June 2000 were essentially within 
normal limits, and arthritis was not diagnosed.  For the 
foregoing reasons, the Board finds that the veteran's current 
low back disorder is not related to service.  Accordingly, 
the Board concludes that a low back disorder was not incurred 
in or aggravated by service.



ORDER

1.  Service connection is granted for the additional 
impairment of the eyes due to aggravation of post-operative 
residuals of exotropia during service.

2.  Service connection for a low back disorder is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

